Name: Commission Regulation (EC) No 2521/98 of 24 November 1998 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products
 Type: Regulation
 Subject Matter: consumption;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R2521Commission Regulation (EC) No 2521/98 of 24 November 1998 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products Official Journal L 315 , 25/11/1998 P. 0012 - 0013COMMISSION REGULATION (EC) No 2521/98 of 24 November 1998 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fats (1), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used in the marketing of milk and milk products (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4(2) thereof,Whereas Article 2(1) of Commission Regulation (EC) No 577/97 of 1 April 1997 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products (3), as last amended by Regulation (EEC) No 1298/98 (4), lays down the rules concerning indication of the fat content of spreadable fats with the exception of the products referred to in Regulation (EC) No 2991/94 having a minimum fat content of 80 %; whereas a method for verifying compliance with those rules is laid down in Article 2(3) of Regulation (EC) No 577/97 and in Annex II thereto; whereas the date of application of that method has been deferred to 1 January 1999 in order to allow users to gain experience with it and, on the basis of results forwarded to the Commission, to allow a thorough examination of its viability;Whereas examination of the information forwarded has shown that the tolerances laid down for verification of the declared fat content are too narrow; whereas the tolerances for the averages of the results obtained from samples taken and for individual results should be doubled; whereas, under those circumstances, the requirement that each sample must comply with the limits laid down in the Annex to Regulation (EC) No 2991/94 can no longer be maintained; whereas the requirement that the average content established must comply with those limits must be stipulated;Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 577/97 is hereby amended as follows:1. Article 2 is amended as follows:(a) paragraph 1(b) and (c) are replaced by the following:'(b) the average fat content may not differ by more than one percentage point from the percentage declared. Individual samples may not differ by more than two percentage points from the percentage declared;(c) in all cases, the average fat content must comply with the limits laid down in the Annex to Regulation (EC) No 2991/94.`;(b) paragraph 2 is replaced by the following:'2. Notwithstanding paragraph 1, the fat content declared in respect of the products referred to in Parts A(1), B(1) and C(1) of the Annex to Regulation (EC) No 2991/94 shall correspond to the minimum fat content of the product.`;2. Annex II is replaced by the following:'ANNEX IIVerification of the declared fat content of spreadable fatsFive samples are to be taken randomly from the batch to be checked and analysed. The following two procedures are to be applied:A. The arithmetical mean of the five results obtained is compared with the declared fat content. The declared fat content is deemed to comply if the arithmetical mean content does not differ by more than one percentage point from the declared fat content.B. The five individual results are compared with the tolerance ( ± two percentage points of the declared fat content) shown in Article 2(1)(b). If the difference between the maximum value and the minimum value of the five individual results is less than or equal to four percentage points, the requirements of Article 2(1)(b) are deemed to be met.Where compliance with the conditions set out under A and B is established, the batch being checked is deemed to comply with the requirements of Article 2(1)(b) even where one of the five values falls outside the tolerance range of ± two percentage points.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 316, 9. 12. 1994, p. 2.(2) OJ L 182, 3. 7. 1987, p. 36.(3) OJ L 87, 2. 4. 1997, p. 3.(4) OJ L 180, 24. 6. 1998, p. 5.